Citation Nr: 0502600
Decision Date: 02/03/05	Archive Date: 01/12/06

BOARD OF VETERANS' APPEALS
DEPARTMENT OF VETERANS AFFAIRS
WASHINGTON, DC  20420

DOCKET NO.  04-02 271	)	DATE NOV 15 2005
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Montgomery, Alabama



ORDER

The following corrections are made in the Decision issued by the Board of Veterans Appeals in this case on February 3, 2005:

On page 11, under the caption REASONS AND BASES FOR FINDINGS AND CONCLUSIONS, paragraph 2, line 8, delete October 28, 1998 and insert October 30, 1998.

On page 11, under the caption REASONS AND BASES FOR FINDINGS AND CONCLUSIONS, paragraph 2, lines 10 and 11, delete October 28, 1998 and insert October 30, 1998.

On page 11, under the caption REASONS AND BASES FOR FINDINGS AND CONCLUSIONS, paragraph 2, line 12, delete October 28, 1998 and insert October 30, 1998.

On page 17, under the caption ORDER paragraph 1, line 1, delete October 28, 1998 and insert October 30, 1998.

On page 17, under the caption ORDER, paragraph 2, line 1, delete October 28, 1998 and insert October 30, 1998.  



	                        ____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans Appeals

  Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is the final decision for all issues addressed in the "Order" section of the decision.  The Board may also choose to remand an issue or issues to the local VA office for additional development.   If the Board did this in your case, then a "Remand" section follows the "Order."  However, you cannot appeal an issue remanded to the local VA office because a remand is not a final decision. The advice below on how to appeal a claim applies only to issues that were allowed, denied, or dismissed in the Order.
If you are satisfied with the outcome of your appeal, you do not need to do anything.  We will return your file to your local VA office to implement the BVA's decision.  However, if you are not satisfied with the Board's decision on any or all of the issues allowed, denied, or dismissed, you have the following options, which are listed in no particular order of importance: 
? Appeal to the United States Court of Appeals for Veterans Claims (Court)
? File with the Board a motion for reconsideration of this decision
? File with the Board a motion to vacate this decision 
? File with the Board a motion for revision of this decision based on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
? Reopen your claim at the local VA office by submitting new and material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to vacate, or a motion for revision based on clear and unmistakable error with the Board, or a claim to reopen at the local VA office.  None of these things is mutually exclusive - you can do all five things at the same time if you wish.  However, if you file a Notice of Appeal with the Court and a motion with the Board at the same time, this may delay your case because of jurisdictional conflicts. If you file a Notice of Appeal with the Court before you file a motion with the BVA, the BVA will not be able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from the date this decision was mailed to you (as shown on the first page of this decision) to file a Notice of Appeal with the Court.  If you also want to file a motion for reconsideration or a motion to vacate, you will still have time to appeal to the Court.  As long as you file your motion(s) with the Board within 120 days of the date this decision was mailed to you, you will then have another 120 days from the date the BVA decides the motion for reconsideration or the motion to vacate to appeal to the Court.  You should know that even if you have a representative, as discussed below, it is your responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for filing a Notice of Appeal, the filing fee (or a motion to waive the filing fee if payment would cause financial hardship), and other matters covered by the Court's rules directly from the Court. You can also get this information from the Court's web site on the Internet at www.vetapp.uscourts.gov, and you can download forms directly from that website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must file your Notice of Appeal with the Court, not with the Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion asking the BVA to reconsider any part of this decision by writing a letter to the BVA stating why you believe that the BVA committed an obvious error of fact or law in this decision, or stating that new and material military service records have been discovered that apply to your appeal. If the BVA has decided more than one issue, be sure to tell us which issue(s) you want reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
MAR 2005 (RS) 	 4597	Page 1	CONTINUED
 
Remember, the Board places no time limit on filing a motion for reconsideration, and you can do this at any time. However, if you also plan to appeal this decision to the Court, you must file your motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to vacate any part of this decision by writing a letter to the BVA stating why you believe you were denied due process of law during your appeal. For example, you were denied your right to representation through action or inaction by VA personnel, you were not provided a Statement of the Case or Supplemental Statement of the Case, or you did not get a personal hearing that you requested. You can also file a motion to vacate any part of this decision on the basis that the Board allowed benefits based on false or fraudulent evidence.  Send this motion to the address above for the Director, Management and Administration, at the Board.  Remember, the Board places no time limit on filing a motion to vacate, and you can do this at any time. However, if you also plan to appeal this decision to the Court, you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear and unmistakable error? You can file a motion asking that the Board revise this decision if you believe that the decision is based on "clear and unmistakable error" (CUE).  Send this motion to the address above for the Director, Management and Administration, at the Board. You should be careful when preparing such a motion because it must meet specific requirements, and the Board will not review a final decision on this basis more than once. You should carefully review the Board's Rules of Practice on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified representative before filing such a motion. See discussion on representation below. Remember, the Board places no time limit on filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your claim by simply sending them a statement indicating that you want to reopen your claim.  However, to be successful in reopening your claim, you must submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent yourself in any claim before VA, including the BVA, but you can also appoint someone to represent you.  An accredited representative of a recognized service organization may represent you free of charge.  VA approves these organizations to help veterans, service members, and dependents prepare their claims and present them to VA. An accredited representative works for the service organization and knows how to prepare and present claims. You can find a listing of these organizations on the Internet at: www.va.gov/vso.  You can also choose to be represented by a private attorney or by an "agent." (An agent is a person who is not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before VA, then you can get information on how to do so by writing directly to the Court.  Upon request, the Court will provide you with a state-by-state listing of persons admitted to practice before the Court who have indicated their availability to represent appellants.  This information, as well as information about free representation through the Veterans Consortium Pro Bono Program (toll free telephone at: (888) 838-7727), is also provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim involving a home or small business VA loan under Chapter 37 of title 38, United States Code, attorneys or agents cannot charge you a fee or accept payment for services they provide before the date BVA makes a final decision on your appeal. If you hire an attorney or accredited agent within 1 year of a final BVA decision, then the attorney or agent is allowed to charge you a fee for representing you before VA in most situations.  An attorney can also charge you for representing you before the Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may charge you a reasonable fee for services involving a VA home loan or small business loan.  For more information, read section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for reasonableness, or you or your attorney or agent can file a motion asking the Board to do so. Send such a motion to the address above for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
MAR 2005 (RS) 	 4597	Page 2	

Citation Nr: 0502600	
Decision Date: 02/03/05    Archive Date: 02/15/05

DOCKET NO.  04-02 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for residuals of prostate cancer.

2.  Entitlement to a compensable evaluation for a history of 
prostatitis.

3.  Entitlement to an effective date prior to November 27, 
2002, for the grant of service connection for prostate 
cancer.

4.  Entitlement to an effective date prior to November 27, 
2002, for the grant of special monthly compensation for the 
loss of a creative organ.

5.  Entitlement to a higher initial rate of special monthly 
compensation (SMC) due to the loss of use of a creative 
organ.


REPRESENTATION

Appellant represented by:	Richard A. Rhea, Attorney At 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from September 1953 to 
October 1955.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from March and May 2003 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.

In May 2004, the veteran testified at a Travel Board hearing 
before the undersigned Veterans Law Judge.  At that time he 
presented testimony regarding his back disability.  It 
appears the veteran is attempting reopen a claim of 
entitlement to service connection for a back disability that 
was denied by a Board decision in November 1960.  This issue 
is referred to the RO for initial development and 
adjudication.

During the May 2004 hearing, the veteran submitted additional 
evidence accompanied by a waiver of initial RO review of the 
evidence.  See 38 C.F.R. § 20.1304.  This evidence will be 
considered by the Board in adjudicating this appeal.  
Subsequent to the hearing, the veteran's attorney has 
submitted additional medical documents, but failed to submit 
an accompanying waiver of RO consideration.  These documents, 
however, do not contain evidence relevant to this appeal and 
will therefore not be considered by the Board in adjudicating 
this claim.

The issue of entitlement to a higher evaluation for prostate 
cancer is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's service-connected history of prostatitis is 
manifested by voiding dysfunction requiring the wearing of 
absorbent materials that must be changed at least three times 
per day.

2.  In August 1998, the veteran underwent surgery for 
diagnosed prostate cancer.

3.  The RO received correspondence from the veteran on 
October 30, 1998 that included his original claim for service 
connection for prostate cancer.

4.  A February 1999 rating decision determined that service 
connection was not warranted for the veteran's prostate 
cancer.  The veteran was not properly notified that the claim 
for service connection for prostate cancer had been denied.

5.  The RO granted service connection for prostate cancer and 
SMC for loss of a creative organ, effective November 27, 
2004, the date the veteran submitted a subsequent claim for 
service connection for prostate cancer.

6.  The evidence establishes that it is at least as likely as 
not that the loss of a creative organ existed concurrently 
with his prostate cancer.  

7.  The veteran has not lost the use of both feet, or one 
hand and one foot; he is not blind; he is not permanently 
bedridden and is not so helpless as to be in need of regular 
aid and attendance.  He has been awarded SMC at the statutory 
rate for loss of use of a creative organ.


CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation of 40 percent 
for service-connected history of prostatitis have been met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
4.115b, Diagnostic Code 7527 (2004).

2.  The RO's February 1999 rating decision denying service 
connection for prostate cancer is not final.  38 U.S.C.A. 
§ 7105.

3.  An effective date of October 30, 1998, for the award of 
service connection for prostate cancer, is warranted.  38 
U.S.C.A. §§ 1110, 5110, 7104 (West 2002); 38 C.F.R. § 3.400 
(2004).

4.  An effective date of October 30, 1998, for the award of 
special monthly compensation for the loss of use of a 
creative organ, is warranted.  38 U.S.C.A. §§ 1110, 5110, 
7104 (West 2002); 38 C.F.R. § 3.400 (2004).

5.  The criteria for entitlement to initial SMC at a rate in 
excess of that payable pursuant to 38 U.S.C.A. § 1114(k) are 
not met.  38 U.S.C.A. §§ 1114(l), 5107 (West 2002); 38 C.F.R. 
§§ 3.350, 3.352 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claim Assistance Act (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R § 3.159, amended VA's duties to notify and assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.

The record reflects that the veteran was provided with notice 
of the March and May 2003 rating decisions from which the 
current appeals originate.  The veteran was provided with 
statements of the case in December 2003 which notified him of 
the issues addressed, the evidence considered, the 
adjudicative actions taken, the decisions reached, the 
pertinent law and regulations, and the reasons and bases for 
the decisions.

In the present case, a rating decision dated in March 2003 
granted service connection for prostate cancer and SMC due to 
the loss of use of a creative organ, both effective from 
November 27, 2002, and denied an increased evaluation for a 
history of prostatitis.  A May 2003 rating decision again 
denied an increased evaluation for his history of prostatitis 
and denied an initial increased evaluation for prostate 
cancer.  Only after the rating actions were promulgated did 
the RO, in August 2003 and April 2004, provide adequate 
notice to the veteran regarding what information and evidence 
is needed to substantiate the claims, as well as what 
information and evidence must be submitted by the veteran, 
what information and evidence will be obtained by VA, and the 
need for the veteran to submit any evidence in his possession 
that pertains to the claims. 

While the notice provided to the veteran in August 2003 and 
April 2004 was not given prior to the first RO adjudication 
of the claims in March and May 2003, the notice was provided 
by the RO prior to certification of the claims, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  The veteran 
was specifically advised of what information and evidence was 
needed to substantiate his claims.  He was also advised of 
what evidence VA would obtain for him, and of what evidence 
he was responsible for submitting, and also advised to submit 
relevant evidence in his possession.  At his May 2004 Travel 
Board hearing before the undersigned, the veteran submitted 
additional evidence that was accompanied by a waiver of RO 
consideration.  

In short, the veteran is well aware of the information and 
evidence necessary to substantiate his claims, he is familiar 
with the law and regulations pertaining to his claims, he 
does not dispute any of the material facts pertaining to his 
claims, and he has not indicated the existence of any 
outstanding information or evidence relevant to his claims.  
See Desbrow v. Principi, No. 02-352 (U.S. Vet. App. May 4, 
2004); Valiao v. Principi, 17 Vet. App. 229, 232 (2003) 
(holding that failure to comply with VCAA constitutes 
nonprejudicial error "[w]here the facts averred by a 
claimant cannot conceivably result in any disposition of the 
appeal other than affirmance of the Board decision").  Based 
on the above, the Board concludes that the defect in the 
timing of the VCAA notice is harmless error.  See generally, 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  See also 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning blind adherence in the face of overwhelming 
evidence in support of the result of a particular case, such 
adherence will result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  Therefore, to decide the appeal would not be 
prejudicial error to the veteran.

Based on the procedural history of this case, it is the 
conclusion of the Board that VA has no outstanding or unmet 
duty to inform the veteran that any additional information or 
evidence is needed.  The Board concludes that the August 2003 
and April 2004 VA letters and the statement of the case 
informed the veteran of the information and evidence needed 
to substantiate his claims.  Moreover, and as noted above, 
the correspondence notified the veteran as to which evidence 
would be obtained by him and which evidence would be 
retrieved by VA, and also suggested that he submit any 
evidence in his possession.  It is clear from submissions by 
and on behalf of the veteran that he is fully conversant with 
the legal requirements in this case.

With regard to the veteran's appeal of the initial rating 
assigned for his service-connected prostate cancer, the 
effective dates assigned for service connection for prostate 
cancer and for SMC for the loss of use of a creative organ 
and for a higher initial SMC rate, the veteran appealed the 
initial evaluations assigned the service-connected prostate 
cancer and the initial level of SMC, as well as the initially 
assigned effective dates for service connection and SMC.  
Therefore, these issues on appeal were first raised in a 
notice of disagreement (NOD) submitted in response to VA's 
notice of its decision on claims for which VA has already 
notified the claimant of the information and evidence 
necessary to substantiate the claim for service connection, 
characterized as prostatitis, in December 2002.  In this 
regard, the Board observes that 38 U.S.C.A. § 7105(d) (West 
2002) requires VA to take proper action and issue a statement 
of the case if the disagreement is not resolved, but 38 
U.S.C.A. § 5103(a) does not require VA to provide notice of 
the information and evidence necessary to substantiate the 
newly raised issue.  VAOPGCPREC 8-2003.  Thus, as the RO 
already gave the veteran a notice regarding the original 
claim, the Board finds no error in the RO's failure to send a 
subsequent notice as to the newly raised claims.

With respect to VA's duty to assist the veteran, the Board 
notes that pertinent medical records from all relevant 
sources identified by the veteran, and for which he 
authorized VA to request, were obtained by the RO.  38 
U.S.C.A. § 5103A.  In this regard the Board notes that the 
record contains the following pertinent records:  service 
medical records and VA and private treatment records, as well 
as VA compensation examination reports.  The veteran has not 
alleged that there are any other outstanding medical records.  
The Board consequently finds that VA's duty to assist the 
veteran in obtaining records in connection with the instant 
appeal has been fulfilled.

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of the VCAA or the implementing 
regulations.  Therefore, the veteran has not been prejudiced 
as a result of the Board proceeding to the merits of the 
claims.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993). 

Earlier Effective Dates

Factual Background

The veteran's service medical records show that he was 
treated for diagnosed chronic prostatitis during service.  

Service connection was granted for chronic prostatitis in a 
September 1959 rating decision.  

An October 1963 rating decision granted pension benefits for 
the veteran's rheumatoid spondylitis of the cervical, dorsal 
and lumbar spine and duodenal ulcer.

Private treatment records, dating from July to October 1998, 
show the veteran had needle biopsies of his prostate in July 
1998 because of elevated PSA levels.  A July 1998 surgical 
pathology report shows moderately differentiated 
adenocarcinoma.  A September 1998 discharge summary shows the 
veteran underwent a radical prostatectomy and bilateral 
pelvic lymphadenectomy in late August 1998. 

On October 30, 1998, the veteran's claim for "service 
connection for chronic prostatitis" was received.  He 
attached copies of his current medical records which showed 
treatment for prostate cancer and indicated that he felt his 
disability was service-connected and should be increased to 
100 percent based on his medical records.  

In a February 1999 rating decision, an increased evaluation 
for prostatitis was denied.  Although it was not listed as an 
issue, the decision also showed that the veteran's prostate 
carcinoma with radical prostatectomy and bilateral pelvic 
lymphadenectomy was not service connected because it was not 
shown in service.  However, the March 1999 letter notifying 
the veteran of the decision only identified his claim for an 
increased evaluation as an issued that was denied and did not 
notify him that service connection had been denied for 
prostate cancer.  

The veteran submitted a notice of disagreement with the 
decision and was issued a statement of the case for the issue 
of an increased evaluation and not for service connection.  
He did not perfect his appeal of the issue regarding an 
increased evaluation.

The RO received the veteran's claims for an increased 
evaluation for prostatitis and for service connection for 
prostate cancer on November 27, 2002.  

A March 2003 rating decision granted service connection for 
prostate cancer, and assigned a 10 percent evaluation.  
Entitlement SMC under 38 U.S.C. § 1114 (k) and 38 C.F.R. § 
3.350(a) on account of loss of use of a creative organ was 
also granted.  An increased evaluation for prostatitis was 
denied.  The veteran appealed the initial evaluations for his 
prostate cancer and SMC, as well as the effective dates of 
the awards.  The veteran also appealed the denial of an 
increased evaluation for prostatitis.

Analysis

Generally, the effective date of an award of a claim is the 
date of receipt of the claim application or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 5110 
(a); 38 C.F.R. § 3.400.  If a claim for disability 
compensation is received within one year after separation 
from service, the effective date of entitlement is the day 
following separation or the date entitlement arose.  
38 C.F.R. § 3.400(b)(2).

A claim is a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  Any 
communication or action indicating an intent to apply for VA 
benefits from a claimant or representative may be considered 
an informal claim.  Such informal claim must identify the 
benefit sought.  38 C.F.R. § 3.155(a).  VA must look to all 
communications from a claimant that may be interpreted as 
applications or claims, formal and informal, for benefits and 
is required to identify and act on informal claims for 
benefits.  Servello v. Derwinski, 3 Vet. App. 196, 198 
(1992).  If VA fails to forward an application form to the 
claimant after receipt of an informal claim, then the date of 
the informal claim must be accepted as the date of claim for 
purposes of determining an effective date.  Servello, 3 Vet. 
App. at 200.

Special monthly compensation is payable with respect to a 
particular disability in addition to the basic rate of 
compensation that is otherwise payable for that disability.  
See 38 C.F.R. § 3.350(a).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  
38 U.S.C.A. § 5107(b).  

In this case, the RO received the veteran's claim for an 
increased evaluation for prostatitis on October 30, 1998, 
many years after his separation from service.  He submitted 
treatment records with the claim showing treatment for 
prostate cancer and indicated that he felt his disability was 
service-connected and should be increased to 100 percent 
based on the medical records.  Liberally construing the 
veteran's statement, the Board finds that this was a claim 
for secondary service connection for prostate cancer.  He was 
clearly seeking service connection for prostate cancer.  

The RO did not forward a formal application form to the 
veteran.  However, it is clear from the evidence of record 
that the RO recognized the veteran had submitted a claim for 
service connection.  Although not characterized as an issue, 
service connection for prostate cancer was denied as not well 
grounded (a basis no longer recognized by VA) in a February 
1999 rating decision.  In a March 1999 letter, the veteran 
was notified of the February 1999 rating decision's denial of 
a compensable evaluation for prostatitis; however, he was not 
notified of the decision's denial of service connection for 
prostate cancer, or of his appellate rights regarding the 
issue.  

The pertinent issue in this case, then, is the status of the 
veteran's 1998 claim.  There is no indication that he was 
provided adequate notification that the claim for service 
connection for prostate cancer had been denied as not well 
grounded.  38 C.F.R. § 19.25.  Therefore, the Board concludes 
that the 1998 claim for service connection for prostate 
cancer remains open and pending, awaiting proper notification 
to the veteran of the February 1999 decision.  See 
38 U.S.C.A. § 7105.

As indicated above, the effective date for the award of 
service connection will be the date of receipt of claim or 
date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(b)(2)(i).  The evidence of record indicates that the 
veteran's prostate cancer was first manifest in July 1998 
prior to the date of his claim.  Therefore, it is clear that 
the diagnosis of prostate cancer preceded the veteran's 
pending October 1998 claim at issue in this case.  Resolving 
any reasonable doubt in the veteran's favor in accordance 
with 38 U.S.C.A. § 5107, the Board concludes that an 
effective date of October 30, 1998, is warranted for the 
grant of service connection for prostate cancer secondary to 
service-connected chronic prostatitis.

With regard to the veteran's claim for an earlier effective 
date for SMC, the Board notes that, at the same time the 
March 2003 rating decision granted service connection for 
prostate cancer, SMC was also granted for the loss of use of 
a creative organ on the grounds that evidence of a 
prostatectomy was prima facie evidence of the loss of use of 
a creative organ.  Although there is no clinical evidence of 
record objectively confirming the loss of use of a creative 
organ, the veteran's impotence resulting from prostate cancer 
is reasonably presumed to have existed from October 28, 1998, 
the day his original claim for service connection for 
prostate cancer was received.  Consequently, under the 
controlling law and regulations, SMC for loss of use of a 
creative organ is warranted from October 28, 1998, the date 
the veteran's original claim for service connection for 
prostate cancer was received.  Accordingly, an effective date 
of October 28, 1998, is assigned for loss of use of a 
creative organ in consequence of prostate cancer.

Increased Evaluations-History of Prostatitis

Factual Background

As noted above, the veteran's service medical records show 
that he was treated for diagnosed chronic prostatitis during 
service.  

Service connection was granted for chronic prostatitis in a 
September 1959 rating decision.  The veteran was assigned a 
noncompensable rating for his prostatitis.

In November 2002, the veteran raised the current claim for an 
increased evaluation for prostatitis.  

A January 2003 private treatment record shows the veteran had 
been hospitalized for treatment of respiratory failure and 
urinary tract infection.  He was treated with antibiotics and 
released with markedly improved symptoms.

A March 2003 VA genitourinary examination report shows that 
examination revealed current symptoms of prostatitis with 
voiding dysfunction and/or urinary frequency.  The diagnosis 
was carcinoma of the prostate following documented 
prostatitis.

VA treatment records, dating from January to May 2003, show 
the veteran complained of burning and frequency of urination 
in January and was treated with antibiotics.  

At the time of his May 2004 travel board hearing before the 
undersigned, the veteran submitted copies of medical texts 
regarding the developmental origins of prostatitis.  During 
the hearing, he testified that he was diagnosed with chronic 
prostatitis in service and had been treated for urinary tract 
infections and genitourinary infections.  He further 
testified that a tumor was discovered on his prostate some 
time in 1980 and that he underwent a prostatectomy on August 
31, 1998.  Since his surgery he had to wear pads for constant 
urinary leakage.  He testified that he changed his pads at 
least three times a day and voided at least three times as 
frequently as a normal person.  The veteran also stated that 
he had two to three changes of clothes with him, in case he 
leaked onto his clothes.  He got up at least twice a night to 
urinate.  Since the 1998 surgery he had been hospitalized a 
couple of times for treatment of urinary tract infections.  
He also testified that he got frequent yeast infections and 
that he had begun to experience bladder spasms since his 
prostate surgery.

Analysis

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  38 C.F.R. § 4.2; 
Francisco v. Brown, 7 Vet. App. 55 (1994).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), and these ratings are based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155.

The veteran's service-connected history of prostatitis is 
currently evaluated as noncompensably disabling under 38 
C.F.R. § 4.115b, Diagnostic Code (DC) 7527.

Pursuant to DC 7527, residuals of prostate gland injuries, 
infections, and hypertrophy are evaluated as voiding 
dysfunction or urinary tract infection, which ever is 
predominant.  Under 38 C.F.R. § 4.115b, voiding dysfunction, 
including continual urine leakage, post surgical urinary 
diversion, urinary incontinence, or stress incontinence 
requiring the wearing of absorbent materials that must be 
changed less than two times per day, is evaluated as 20 
percent disabling.  Voiding dysfunction requiring the wearing 
of absorbent materials that must be changed two to four times 
per day is evaluated as 40 percent disabling.  Lastly, 
voiding dysfunction requiring the use of an appliance or the 
wearing of absorbent materials that must be changed more than 
four times per day is evaluated as 60 percent disabling.

In the present case, the March 2003 VA examination noted 
current symptoms of prostatitis, described as voiding 
dysfunction and urinary frequency.  Moreover, the veteran has 
testified that he must change the pads two to three times 
daily.  Although that contention has not been elsewhere 
documented, the Board has no reason to doubt the veteran's 
testimony, and, even as a layman, the veteran is competent to 
describe the frequency of his needs in that regard.  
Therefore, giving the veteran the benefit of the doubt, his 
service-connected history of prostatitis is most 
appropriately evaluated as 40 percent disabling, under DC 
7527.

A higher evaluation of 60 percent is not warranted, because 
the veteran does not appear to contend, and the competent 
evidence of record does not indicate, that his condition 
requires the use of appliances.  Additionally, as indicated 
above, the veteran contends that he has to change his 
absorbent pads two to three times daily.  There is no 
indication that his service-connected condition has resulted 
in voiding dysfunction so severe as to require changing in 
excess of four times daily.  Therefore, the Board finds that 
the veteran's service-connected history of prostatitis does 
not currently warrant an evaluation of 60 percent or higher 
under Diagnostic Code 7527.

The Board has considered whether the veteran's service-
connected history of prostatitis would be more adequately 
evaluated under another diagnostic code.  However, there does 
not appear to be a code which would more completely evaluate 
the veteran's service-connected prostate condition or provide 
him with a higher evaluation at this time.  More 
specifically, the Board notes that, pursuant to Diagnostic 
Code 7527, the veteran's service-connected prostate condition 
might also be evaluated as urinary tract infection.  Urinary 
tract infection that is recurrent and symptomatic, requiring 
drainage/frequent hospitalization (greater than two 
times/year), and/or requiring continuous intensive 
management, is assigned an evaluation of 30 percent.  
Infection that requires long-term drug therapy, one to two 
hospitalizations per year, and/or intermittent intensive 
management is evaluated as 10 percent disabling.

Although there is evidence that the veteran has been 
hospitalized in January 2003 for treatment of an urinary 
tract infection, and he testified that he has been treated 
several times for such since 1998, the competent evidence of 
record does not indicate, nor does the veteran appear to 
contend, that he suffers from a urinary tract infection that 
requires drug therapy, hospitalizations, or intermittent 
intensive management at a level that would warrant a 30 
percent evaluation.  Therefore, and for the reasons discussed 
above, the Board finds that the veteran's service-connected 
history of prostatitis would not be appropriately evaluated 
under the schedular criteria for urinary tract infection 
under 38 C.F.R. § 4.115b.

Likewise, the Board finds that the veteran's history of 
prostatitis is not so unusual or exceptional as to render 
impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).  In this regard, the 
Board notes that the veteran's history of prostatitis has not 
necessitated frequent periods of hospitalization and there is 
no objective evidence that it resulted in marked interference 
with his employment.  

Accordingly, an increased evaluation of 40 percent, and no 
more, is warranted for the veteran's service-connected 
history of prostatitis, under the provisions of DC 7527.

Higher Initial Rate of SMC

Factual Background

The veteran is currently service connected for prostate 
cancer and in receipt of SMC at level "k" for the loss of 
use of a creative organ.  He has not stated why he believes 
he is entitled to a higher rate of SMC.  

Analysis

Special monthly compensation under 38 U.S.C.A. § 1114(k) is 
payable for each anatomical loss or loss of use of one hand, 
one foot, both buttocks, one or more creative organs, 
blindness of one eye having only light perception, deafness 
of both ears, having absence of air and bone conduction, 
complete organic aphonia with constant inability to 
communicate by speech or, in the case of a woman veteran, the 
anatomical loss of one or both breasts (including loss by 
mastectomy).  This special compensation is payable in 
addition to the basic rate of compensation otherwise payable 
on the basis of degree of disability, provided that the 
combined rate of compensation does not exceed the monthly 
rate set forth in 38 U.S.C.A. § 1114(l) when authorized in 
conjunction with any of the provisions of 38 U.S.C.A. 
§ 1114(a) through (j) or (s).  When there is entitlement 
under 38 U.S.C.A. § 1114(l) through (n) or an intermediate 
rate under (p), such additional allowance is payable for each 
such anatomical loss or loss of use existing in addition to 
the requirements for the basic rates, provided the total does 
not exceed the monthly rate set forth in 38 U.S.C.A. 
§ 1114(o).  The limitations on the maximum compensation 
payable under this paragraph are independent of and do not 
preclude payment of additional compensation for dependents 
under 38 U.S.C.A. § 1115, or the special allowance for aid 
and attendance provided by 38 U.S.C.A. § 114(r).  38 U.S.C.A. 
§ 1114(k), 38 C.F.R. § 3.350(a).

Special monthly compensation is payable at a specified rate 
if the veteran, as the result of service-connected 
disability, has suffered the anatomical loss or loss of use 
of both feet, or of one hand and one foot, or is blind in 
both eyes, or is permanently bedridden or so helpless as to 
be in need of regular aid and attendance.  38 U.S.C.A. 
§ 1114(l), 38 C.F.R. § 3.350(b).

The veteran will be found to be bedridden if the condition 
actually requires that he remain in bed, but not if he 
voluntarily stays in bed or if a physician merely recommends 
bed rest.  He will be found to be in need of regular aid and 
attendance if he is unable to dress or bathe himself; if he 
frequently needs adjustment of a prosthetic or orthopedic 
appliance that by the nature of the disability he is unable 
to perform without assistance; if he is unable to feed 
himself or to attend to the wants of nature; or if he 
requires protection from the hazards of his daily 
environment.  38 C.F.R. § 3.352(a).

The competent medical evidence does not show that the veteran 
has lost anatomical use of both both feet, one hand and foot, 
blindness in both eyes, or that he is permanently bedridden 
or so helpless as to be in need of regular aid and 
attendance.  Therefore, he is not entitled to the "l" level 
of SMC.  38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(c).  

If the veteran's contention is that the SMC award is 
inadequate to compensate him for his loss, the Board notes 
that the rate of SMC is set by law.  38 U.S.C.A. § 1114(k).  
The veteran has been awarded the amount set by statute.  As a 
matter of law, a higher rate of SMC may not be granted.  
Since the law is dispositive of this issue, the veteran's 
claim must be denied because of the absence of legal merit or 
entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 
426, 430.


ORDER

An effective date of October 28, 1998, for the award of 
service connection for prostate cancer is granted, subject to 
the regulations governing payment of monetary awards.

An effective date of October 28, 1998, for the award of SMC 
for loss of use of a creative organ is granted, subject to 
the regulations governing payment of monetary awards.

An increased disability evaluation, to 40 percent, for 
prostate cancer status post prostatectomy, is granted, 
subject to the regulations governing payment of monetary 
awards.

A higher rate of SMC for loss of use of a creative organ is 
denied.


REMAND

The RO has rated the veteran's service-connected prostate 
cancer under 38 C.F.R. § 4.115b, Diagnostic Code 7528, 
pertaining to malignant neoplasms of the genitourinary 
system.  Under the provisions of this code, if there is no 
reoccurrence or metastasis, the disability is to be rated on 
residuals of voiding dysfunction or renal dysfunction, 
whichever is predominant.  VA's duty to assist the claimant 
while developing his claim, pursuant to 38 U.S.C.A. § 5103A 
(West 2002), requires VA to make reasonable efforts to assist 
a claimant in obtaining evidence necessary to substantiate 
his claim.  The duty to assist includes obtaining a medical 
opinion whenever such an opinion is necessary to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A(d) (West 
2002).  In the case at hand, the medical evidence of record 
indicates frequent treatment for kidney stones and 
hypertension; also there is evidence of ankle edema.  The 
veteran is currently rated for voiding dysfunction under the 
provisions of Diagnostic Code 7527.  The Board finds that a 
medical opinion is necessary, pursuant to 38 C.F.R. 
§ 3.159(c) (2004), based on a thorough review of the record, 
to determine the nature and severity of the veteran's 
service-connected prostate cancer.

In light of the foregoing, the claim is REMANDED to the RO 
for the following actions:

1.  The RO should take appropriate steps 
to contact the veteran and obtain the 
names and addresses of all medical care 
providers, VA or non-VA, who treated him 
for prostate cancer, hypertension, renal 
dysfunction and any associated 
disabilities.  After the veteran has 
signed the appropriate releases, the RO 
should attempt to obtain copies of all 
treatment records identified that have 
not been previously secured.  Any records 
received should be associated with the 
claims folder.  All attempts to procure 
records should be documented in the file.  
If the RO cannot obtain records 
identified by the veteran, a notation to 
that effect should be inserted in the 
file.  The veteran is to be notified of 
any unsuccessful efforts in this regard.  
All records for treatment in the VA 
Medical Center, in Birmingham, Alabama, 
dated from June 2003 to the present 
should also be obtained.  

2.  After associating all relevant 
records received, as noted above, the RO 
is to arrange for the veteran to undergo 
VA genitourinary examination by a 
physician familiar with dysfunctions of 
the genitourinary system to determine the 
nature and extent of the service-
connected residuals of prostate cancer, 
status post prostatectomy.  It is of high 
importance that the veteran's entire 
claims file be made available to the 
examiner for review in this case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the examiner.  All 
appropriate laboratory tests and studies 
are to be performed.  All medical 
findings are to be reported in detail.  
The examination should include notation 
of the extent to which the veteran 
experiences voiding dysfunction or renal 
dysfunction as a result of his prostate 
cancer.  whichever is more predominant.  
The examiner should offer an opinion as 
to whether it is at least as likely as 
not that the veteran's renal dysfunction 
is solely the result of his prostate 
cancer or whether it is more likely the 
result of another disease process.  Any 
opinions or conclusions expressed should 
be supported by a complete rationale.

3.  Then, the RO should readjudicate the 
issue on appeal in light of all pertinent 
evidence and legal authority.  If the 
benefit sought on appeal remains adverse 
to the veteran, the RO should furnish the 
veteran and his representative a 
supplemental statement of the case and 
afford them the appropriate opportunity 
for response before the claims file is 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs




